Citation Nr: 1301496	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  06-34 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating higher than 20 percent for spondylolisthesis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1970 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) granting service connection and an initial 10 percent rating for spondylolisthesis of the Veteran's lumbar spine retroactively effective from the date of receipt of this claim on March 19, 2004.  He appealed for a higher initial rating and earlier effective date.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The RO has since increased the rating for this low back disability to 20 percent retroactively effective as of that same date.

In a January 2005 NOD, the Veteran additionally requested a separate rating for neuropathy of his right lower extremity, which he asserted was due to this low back disability.  He also requested a higher rating for the residuals of the shell fragment wound (SFW) of his right calf involving injury to Muscle Group (MG) XI.  In a January 2008 decision since issued, the RO granted a separate 10 percent rating for right foot neuropathy and increased the rating for the MG XI injury and resultant residuals to 20 percent, with both ratings retroactively effective from the date of filing on January 7, 2005.  He again appealed, but only the effective dates for these ratings, contending there was clear and unmistakable error (CUE) in a prior May 1972 rating decision.  In a June 2009 decision, the RO granted a higher 20 percent rating for the associated right foot neuropathy, effective December 11, 2008.


In a November 2010 decision, the Board determined there was not CUE in the prior May 1972 rating decision mentioned, also denied a rating higher than 20 percent for the spondylolisthesis of the lumbar spine, denied an earlier effective date for the grant of service connection for this low back disability, as well denied an earlier effective date for the higher 20 percent rating for the MG XI injury of the right calf, but granted an earlier effective date of March 19, 2004 for the grant of service connection and a separate rating for the right foot neuropathy.  The Board's decision granting an earlier effective date of March 19, 2004 for the award of service connection for the right foot neuropathy was later effectuated in a December 2010 rating decision.

The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a July 2011 order, granting a joint motion for partial remand, the Court partially vacated the Board's decision to the extent that it had denied entitlement to an initial rating higher than 20 percent for the spondylolisthesis of the lumbar spine, found no CUE in the May 1972 RO decision assigning an initial 10 percent rating for the residuals of the SFW of the right calf involving injury to MG XI, and did not assign separate ratings for peripheral neuropathy of the right lower extremity and spondylolisthesis of the lumbar spine.  The Court remanded these claims to the Board for compliance with the instructions in the joint motion.  The Court dismissed the appeal as to the remaining claims adjudicated by the Board in its November 2010 decision since they were no longer being contested.

In an October 2011 decision, the Board found that the failure to grant service connection and a separate rating for neuropathy of the right lower extremity in the May 1972 rating decision was CUE and an effective date of January 25, 1972 was assigned for the grant of service connection for the right foot neuropathy.  The Board denied the claim of CUE in the RO's May 1972 rating decision as to the assignment of a 10 percent rating for the SFW to the right calf with retained foreign body (RFB) involving injury to MG XI and denied the claim of CUE in the RO's May 1972 decision in not addressing whether service connection for spondylolisthesis was warranted.  The Board remanded the claim for a higher initial rating for the spondylolisthesis of the lumbar spine for further development.  

In a separate decision issued in October 2011, the Board remanded a claim of entitlement to a total disability rating based on individual unemployability (TDIU).

In December 2011, the appellant filed a motion for reconsideration of the Board's October 2011 decision denying the claim of CUE in the RO's May 1972 decision in not addressing whether service connection for spondylolisthesis was warranted.  In February 2012, the Deputy Vice Chairman of the Board denied that motion for reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 20.1000, 20.1001 (2012).

In August 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny a rating higher than 20 percent for the spondylolisthesis of the lumbar spine and since has returned the file to the Board for further appellate consideration of this claim.

But in an even more recent December 2012 rating decision, the AMC, in pertinent part, granted the TDIU claim that also was on remand from the Board.  And, as will be explained, in light of that grant of his TDIU claim, his financial hardship and resultant need to expedite the processing of that award, the Veteran has indicated he is withdrawing his remaining claim on appeal for a higher rating for his low back disability.  Thus, the Board is dismissing his appeal of this claim.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran indicated he is withdrawing his appeal for an initial rating higher than 20 percent for the spondylolisthesis of his lumbar spine.



CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of this claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn on the record during a hearing and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2012).  Withdrawal may be by the Veteran or his authorized representative.  See 38 C.F.R. § 20.204.  Here, in a statement recently received at the Board following and in response to the granting of his TDIU claim, the Veteran indicated he consequently is withdrawing his appeal for a higher initial rating for his low back disability, as well as any other pending claims.  As reasons for doing this, he cited his financial hardship and consequent need to expedite the processing of this TDIU award, also recognizing that any other rating would not help his overall rating.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim concerning the rating for his low back disability.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal of this claim is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


